Name: 2010/386/CFSP: Council Decision 2010/386/CFSP of 12Ã July 2010 updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism
 Type: Decision
 Subject Matter: international affairs;  social affairs;  European Union law;  politics and public safety
 Date Published: 2010-07-13

 13.7.2010 EN Official Journal of the European Union L 178/28 COUNCIL DECISION 2010/386/CFSP of 12 July 2010 updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 December 2001, the Council adopted Common Position 2001/931/CFSP on the application of specific measures to combat terrorism (1). (2) On 22 December 2009, the Council adopted Decision 2009/1004/CFSP updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP (2). (3) In accordance with Article 1(6) of Common Position 2001/931/CFSP, it is necessary to carry out a complete review of the list of persons, groups and entities to which Decision 2009/1004/CFSP applies. (4) This Decision sets out the result of the review that the Council has carried out in respect of the persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply. (5) The Council has determined that there are no longer grounds for keeping certain groups on the list of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply. (6) The Council has concluded, that with the exception of the groups referred to in recital 5, the other persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply have been involved in terrorist acts within the meaning of Article 1(2) and (3) of Common Position 2001/931/CFSP, that a decision has been taken with respect to them by a competent authority within the meaning of Article 1(4) of that Common Position, and that they should continue to be subject to the specific restrictive measures provided for therein. (7) The list of the persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply should be updated accordingly, HAS ADOPTED THIS DECISION: Article 1 The list of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply shall be that set out in the Annex to this Decision. Article 2 Decision 2009/1004/CFSP is hereby repealed. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 12 July 2010. For the Council The President S. LARUELLE (1) OJ L 344, 28.12.2001, p. 93. (2) OJ L 346, 23.12.2009, p. 58. ANNEX LIST OF PERSONS, GROUPS AND ENTITIES REFERRED TO IN ARTICLE 1 1. PERSONS 1. ABOU, Rabah Naami (a.k.a. Naami Hamza, a.k.a. Mihoubi Faycal, a.k.a. Fellah Ahmed, a.k.a. Dafri RÃ ¨mi Lahdi), born 1.2.1966 in Algiers (Algeria)  member of al-Takfir and al-Hijra 2. ABOUD, Maisi (a.k.a. The Swiss Abderrahmane), born 17.10.1964 in Algiers (Algeria),  member of al-Takfir and al-Hijra 3. AL-MUGHASSIL, Ahmad Ibrahim (a.k.a. ABU OMRAN, a.k.a. AL-MUGHASSIL, Ahmed Ibrahim), born 26.6.1967 in Qatif-Bab al Shamal (Saudi Arabia), citizen of Saudi Arabia 4. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa (Saudi Arabia), citizen of Saudi Arabia 5. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut (Saudi Arabia), citizen of Saudi Arabia 6. ARIOUA, Kamel (a.k.a. Lamine Kamel), born 18.8.1969 in Costantine (Algeria)  member of al-Takfir and al-Hijra 7. ASLI, Mohamed (a.k.a. Dahmane Mohamed), born 13.5.1975 in Ain Taya (Algeria)  member of al-Takfir and al-Hijra 8. ASLI, Rabah, born 13.5.1975 in Ain Taya (Algeria)  member of al-Takfir and al-Hijra 9. ATWA, Ali (a.k.a. BOUSLIM, Ammar Mansour, a.k.a. SALIM, Hassan Rostom), Lebanon, born 1960 in Lebanon, citizen of Lebanon 10. BOUYERI, Mohammed (a.k.a. Abu ZUBAIR, a.k.a. SOBIAR, a.k.a. Abu ZOUBAIR), born 8.3.1978 in Amsterdam (The Netherlands)  member of the Hofstadgroep 11. DARIB, Noureddine (a.k.a. Carreto, a.k.a. Zitoun Mourad), born 1.2.1972 in Algeria  member of al-Takfir and al-Hijra 12. DJABALI, Abderrahmane (a.k.a. Touil), born 1.6.1970 in Algeria  member of al-Takfir and al-Hijra 13. EL FATMI, Nouredine (a.k.a. Nouriddin EL FATMI, a.k.a. Nouriddine EL FATMI, a.k.a. Noureddine EL FATMI, a.k.a. Abu AL KA'E KA'E, a.k.a. Abu QAE QAE, a.k.a. FOUAD, a.k.a. FZAD, a.k.a. Nabil EL FATMI, a.k.a. Ben MOHAMMED, a.k.a. Ben Mohand BEN LARBI, a.k.a. Ben Driss Muhand IBN LARBI, a.k.a. Abu TAHAR, a.k.a. EGGIE), born 15.8.1982 in Midar (Morocco), passport (Morocco) No. N829139  member of the Hofstadgroep 14. EL-HOORIE, Ali Saed Bin Ali (a.k.a. AL-HOURI, Ali Saed Bin Ali, a.k.a EL-HOURI, Ali Saed Bin Ali), born 10.7.1965 or 11.7.1965 in El Dibabiya (Saudi Arabia), citizen of Saudi Arabia 15. FAHAS, Sofiane Yacine, born 10.9.1971 in Algiers (Algeria)  member of al-Takfir and al-Hijra 16. IZZ-AL-DIN, Hasan (a.k.a GARBAYA, Ahmed, a.k.a. SA-ID, a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen of Lebanon 17. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem, a.k.a. BIN KHALID, Fahd Bin Adballah, a.k.a. HENIN, Ashraf Refaat Nabith, a.k.a. WADOOD, Khalid Adbul), born 14.4.1965 or 1.3.1964 in Pakistan, passport No 488555 18. MOKTARI, Fateh (a.k.a. Ferdi Omar), born 26.12.1974 in Hussein Dey (Algeria)  member of al-Takfir and al-Hijra 19. NOUARA, Farid, born 25.11.1973 in Algiers (Algeria)  member of al-Takfir and al-Hijra 20. RESSOUS, Hoari (a.k.a. Hallasa Farid), born 11.9.1968 in Algiers (Algeria)  member of al-Takfir and al-Hijra 21. SEDKAOUI, Noureddine (a.k.a. Nounou), born 23.6.1963 in Algiers (Algeria)  member of al-Takfir and al-Hijra 22. SELMANI, Abdelghani (a.k.a. Gano), born 14.6.1974 in Algiers (Algeria)  member of al-Takfir and al-Hijra 23. SENOUCI, Sofiane, born 15.4.1971 in Hussein Dey (Algeria)  member of al-Takfir and al-Hijra 24. TINGUALI, Mohammed (a.k.a. Mouh di Kouba), born 21.4.1964 in Blida (Algeria)  member of al-Takfir and al-Hijra 25. WALTERS, Jason Theodore James (a.k.a. Abdullah, a.k.a. David), born 6.3.1985 in Amersfoort (The Netherlands), passport (The Netherlands) No. NE8146378  member of the Hofstadgroep 2. GROUPS AND ENTITIES 1. Abu Nidal Organisation  ANO (a.k.a. Fatah Revolutionary Council, a.k.a. Arab Revolutionary Brigades, a.k.a. Black September, a.k.a. Revolutionary Organisation of Socialist Muslims) 2. Al-Aqsa Martyrs Brigade 3. Al-Aqsa e.V. 4. Al-Takfir and Al-Hijra 5. Aum Shinrikyo (a.k.a. AUM, a.k.a. Aum Supreme Truth, a.k.a. Aleph) 6. Babbar Khalsa 7. Communist Party of the Philippines, including New People's Army  NPA, Philippines 8. Gama'a al-Islamiyya (a.k.a. Al-Gama'a al-Islamiyya) (Islamic Group  IG) 9. Ã °slami BÃ ¼yÃ ¼k DoÃ u AkÃ ±ncÃ ±lar Cephesi  IBDA-C (Great Islamic Eastern Warriors Front) 10. Hamas, including Hamas-Izz al-Din al-Qassem 11. Hizbul Mujahideen  HM 12. Hofstadgroep 13. Holy Land Foundation for Relief and Development 14. International Sikh Youth Federation  ISYF 15. Khalistan Zindabad Force  KZF 16. Kurdistan Workers Party  PKK, (a.k.a. KADEK, a.k.a. KONGRA-GEL) 17. Liberation Tigers of Tamil Eelam  LTTE 18. EjÃ ©rcito de LiberaciÃ ³n Nacional (National Liberation Army) 19. Palestinian Islamic Jihad  PIJ 20. Popular Front for the Liberation of Palestine  PFLP 21. Popular Front for the Liberation of Palestine  General Command (a.k.a. PFLP  General Command) 22. Fuerzas armadas revolucionarias de Colombia  FARC (Revolutionary Armed Forces of Colombia) 23. Devrimci Halk KurtuluÃ Partisi-Cephesi  DHKP/C (a.k.a. Devrimci Sol (Revolutionary Left), a.k.a. Dev Sol) (Revolutionary People's Liberation Army/Front/Party) 24. Sendero Luminoso  SL (Shining Path) 25. Stichting Al Aqsa (a.k.a. Stichting Al Aqsa Nederland, a.k.a. Al Aqsa Nederland) 26. Teyrbazen Azadiya Kurdistan  TAK (a.k.a. Kurdistan Freedom Falcons, a.k.a. Kurdistan Freedom Hawks) 27. Autodefensas Unidas de Colombia  AUC (United Self-Defense Forces/Group of Colombia)